internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si - plr-112519-99 date nov y i i l l x i k w q h n o r k h v n dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code its first taxable_year the information submitted states that x was incorporated on a the sole shareholder of x intended that x elect to be an dl s_corporation beginning year minutes from its board_of directors meeting indicate that x intended to be an s_corporation beginning in year represents that a form_2553 election by a small_business_corporation was sent by fax to the appropriate service_center on d2 until d4 that its s election was not timely filed for its year taxable_year and would be effective for its year taxable_year 1120s u s x's year taxable_year a's year taxable_year consistent with the treatment of x as s_corporation a also filed a's income_tax return for an however the form_2553 was not mailed to the service_center income_tax return for an s_corporation was filed for the service_center advised x ina letter dated d3 a form x's a sec_1362 of the code provides that if -- a an election under sec_1362 date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year the secretary determines that there was reasonable_cause is made for any taxable_year after the b based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's first taxable_year be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x's year taxable_year a copy of this letter should be attached to the form_2553 accordingly provided that x makes an election to except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested of the code provides that it may not be sec_6110 it used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely yours signed j thomas hiway j thomas hines acting branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
